Exhibit 10.1

TIME SHARING AGREEMENT


THIS TIME SHARING AGREEMENT (the “Agreement”) is made and entered into this 8th
day of May, 2013, by and between PMI Global Services Inc., with an address of
180 Airport Rd, Hgr D2, White Plains, NY 10604 (“Operator”) and André
Calantzopoulos, with an address of Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland (“User”).


WITNESSETH, that


WHEREAS, Operator rightfully possesses, uses and operates the aircraft more
particularly described on Exhibit A attached hereto (collectively, the
“Aircraft”), which Aircraft are registered with the Federal Aviation
Administration Aircraft Registry by Wells Fargo Bank Northwest, National
Association, Trustee (“Wells Fargo”);


WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;


WHEREAS, Operator desires to lease said Aircraft with flight crew to User and
User desires to lease said Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(b)(6) of the Federal Aviation
Regulations (the “FARs”);


WHEREAS, On July 22, 2010, Operator received Special Authorization from the
Department of Transportation (“DOT”) under DOT Regulation 375.70 to operate the
Aircraft pursuant to this Agreement, which was extended by that Special
Authorization issued on December 22, 2010 and that Special Authorization issued
on December 2, 2011 and amended by that Amended Special Authorization issued
December 19, 2012, a copy of which is attached as Exhibit B (the “Special
Authorization”); and


WHEREAS, Wells Fargo acknowledges and consents to this Agreement.


NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:


1.    Operator agrees to lease the Aircraft to User pursuant to the Special
Authorization and the provisions of FAR 91.501(b)(6) and to provide a fully
qualified flight crew for all operations on a non-continuous basis commencing on
the first date set forth hereinabove and continuing so long as the Special
Authorization, or the renewal thereof, is in effect, unless and until earlier
terminated. Either party may terminate this Agreement by giving thirty (30) days
written notice to the other party.


2.    User shall pay Operator for each flight conducted under this Agreement the
actual expenses of each specific flight, including the actual expense of any
“deadhead” flights made for User, as described in DOT Regulation 375.37(d) and
FAR 91.501(d), and as permitted by the Special Authorization. The expenses
authorized by DOT Regulation 375.37(d) and FAR Part 91.501(d)










--------------------------------------------------------------------------------



include:


(a)
Fuel, oil, lubricants and other additives.

(b)
Travel expenses of the crew, including food, lodging and ground transportation.

(c)
Hangar and tie down costs away from the Aircrafts’ base of operations.

(d)
Insurance obtained for the specific flight.

(e)
Landing fees, airport taxes and similar assessments.

(f)
Customs, foreign permit and similar fees directly related to the flight.

(g)
In flight food and beverages.

(h)
Passenger ground transportation.

(i)
Flight planning and weather contract services.

(j)
In addition, User shall pay Operator for each such flight and “deadhead” flight
the costs of engine maintenance, aircraft cleaning, and, if applicable, any
contracted (temporary) flight crew, which cost shall not exceed 100% of the
expenses for fuel, oil, lubricants and other additives.



3.    User agrees to pay any federal transportation excise tax (“FET”) due on
the fees set forth in paragraph 2 above. Operator shall include such amount on
each invoice. Operator shall be responsible for collecting, reporting and
remitting FET to the U.S. Internal Revenue Service.


4.    Operator will pay all expenses related to the operation of the Aircraft
when incurred. User shall pay Operator for said expenses within thirty (30) days
of receipt of an invoice therefore.


5.    User will provide Operator with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible. Requests for
flight time and proposed flight schedules shall be made in compliance with
Operator's scheduling procedures. In addition to proposed schedules and flight
times, User shall provide at least the following information for each proposed
flight at some time prior to scheduled departure as required by Operator or
Operator's flight crew.
(a)
Proposed departure point;

(b)
Destination;

(c)
Date and time of flight;

(d)
The number and names of anticipated passengers;

(e)
Designation of each passenger’s trip purpose (personal or business);

(f)
The nature and extent of unusual luggage and/or cargo to be carried;

(g)
The date and time of a return flight, if any; and

(h)
Any other information concerning the proposed flight that may be pertinent or
required by Operator or Operators flight crew.



6.    Operator shall pay all expenses related to the ownership and operation of
the Aircraft and shall employ, pay for and provide to User a qualified flight
crew for each flight made under this Agreement. Operator shall carry a copy of
this Agreement and the Special Authorization



--------------------------------------------------------------------------------



on board the Aircraft for all operations hereunder.


7.    Operator shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventive maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command.


8.    In accordance with applicable FARs, the flight crew will exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder. User specifically agrees that the pilot in command, in his sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety.


9.    Operator will provide such additional insurance coverage as User shall
request or require; provided, however, that the cost of such additional
insurance may be borne by User as set forth in paragraph 2(d) hereof.


10.    User warrants that:


(a)
He will use the Aircraft for and on account of his own personal business or
pleasure only, and will not use the Aircraft for the purposes of providing
transportation for passengers or cargo in air commerce for compensation or hire;
and



(b)
During the term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a time sharing User.



11.    Neither this Agreement nor either party's interest herein shall be
assignable to any other party. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.


12.    No provision of this Agreement may be amended unless such amendment is
agreed to in writing and signed by the parties.


13.    Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.


14.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its choice of law provisions.



--------------------------------------------------------------------------------





15.    TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.


(A)    PMI GLOBAL SERVICES INC. (“OPERATOR”) HEREBY CERTIFIES THAT THE AIRCRAFT
HAVE BEEN INSPECTED AND MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE
OF THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL
APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
MET.


(B)    PMI GLOBAL SERVICES INC. (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY
ACKNOWLEDGES THAT WHEN THE AIRCRAFT ARE OPERATED UNDER THIS AGREEMENT, IT SHALL
BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.


(C)    THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT
FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM
THE LOCAL FLIGHT STANDARDS DISTRICT OFFICE.


(D)    OPERATOR CERTIFIES THAT IT SHALL COMPLY WITH THE TRUTH-IN-LEASING
REQUIREMENTS DEFINED IN EXHIBIT C ATTACHED HERETO.


IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.
                                                    
 
Operator:     
User:    


    
 
PMI GLOBAL SERVICES INC.                
            
 
By:
/S/ JAMES R. WEST
/S/ANDRE CALANTZOPOULOS
Name:
JAMES R. WEST
ANDRE CALANTZOPOULOS
Title:
VICE PRESIDENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------















ACKNOWLEDGED AND AGREED:


Wells Fargo Bank Northwest, National Association, not in its individual
capacity, but solely as Owner Trustee under that certain Amended and Restated
Trust Agreement dated as of June 1, 2012, as amended and supplemented from time
to time.




By:        /S/ MICHAEL ARSENAULT
Name:        Michael Arsenault
Title:        Vice President





--------------------------------------------------------------------------------



EXHIBIT A    






Registration
Number
Serial
Number


Aircraft Description


N551PM
5374
Gulfstream Aerospace GV-SP (G550)
N552PM
5382
Gulfstream Aerospace GV-SP (G550)








--------------------------------------------------------------------------------




EXHIBIT B


SPECIAL AUTHORIZATION
[pmex104timesharing.jpg]
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 


Issue date: December 19, 2012


Ms. Joanne Barbera
Authority expires: December 31, 2013
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



AMENDED SPECIAL AUTHORIZATION
Effective December 19, 2012, and terminating December 31, 2013, permission is
granted under 14 CFR §375.70 of the Department’s regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:1 
Gulfstream G-550, registration N551PM
    Gulfstream G-550, registration N551PM
In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS’ parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact FAA’s Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************

                                                                                                                                                                                                                                             
1 This action amends and extends the special authorization most recently granted
to PMIGS on July 18, 2012, to reflect a change in authorized aircraft. In
addition to aircraft registrations N551PM and N552PM, PMIGS may use other
substitute or additional U.S.-registered aircraft that it operates. 

--------------------------------------------------------------------------------



[pmex104timesharing.jpg]
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 


Issue date: July 18, 2012
Ms. Joanne Barbera
Authority Expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ CATHERINE C. BROWN
Overland Park, Kansas 66202
Director, Office of International Aviation

AMENDED SPECIAL AUTHORIZATION1 
Effective July 18, 2012, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department’s regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:2 
Gulfstream GV-SP, registration N607PM
    Gulfstream G-550, registration N551PM


In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS’ parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact FAA’s Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
                                                                                                                                                                                                                                              
1 This action amends the special authorization previously granted to PMIGS on
December 2, 2011, to reflect a change in authorized aircraft as outlined in note
2.
2 PMIGS states that it is replacing aircraft registration N609PM on or about
July 20, 2012, and requests the addition of aircraft registration N551PM as well
as permission to use other substitute or additional U.S.-registered aircraft
that it operates.



--------------------------------------------------------------------------------



[pmex104timesharing.jpg]
 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 
Issue date: December 2, 2011
Ms. Joanne Barbera
Authority Expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



SPECIAL AUTHORIZATION
Effective December 2, 2011, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM


This action extends the termination date of the Special Authorizations we
previously granted to PMI Global on July 22, 2010 and December 22, 2010.
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************








--------------------------------------------------------------------------------



[pmex104timesharing.jpg]
 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 
Issue date: December 22, 2010
Ms. Joanne Barbera
Authority Expires: December 31, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



SPECIAL AUTHORIZATION


Effective December 22, 2010, and terminating December 31, 2011, permission is
granted under 14 CFR §375.70 of the Department's regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM


This action extends the termination date of the Special Authorization we
previously granted to PMI Global on July 22, 2010.
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************








--------------------------------------------------------------------------------



[pmex104timesharing.jpg]
 
 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 
 
 
Issue date: July 22, 2010
Ms. Joanne Barbera
Authority Expires: December July 22, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 

SPECIAL AUTHORIZATION


Effective July 22, 2010, and terminating July 22, 2011, permission is granted
under 14 CFR §375.70 of the Department's regulations to PMI Global Services
Inc., to the extent necessary to permit it to engage in the time-sharing
activities described below, using the following U.S.-registered foreign civil
aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM


In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service's
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers' compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA's Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department's regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************








--------------------------------------------------------------------------------



EXHIBIT C


INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS




1.
Mail a copy of the Agreement to the following address via certified mail, return
receipt requested, immediately upon execution of the agreement (14 C.F.R. 91.23
requires that the copy be sent within twenty-four (24) hours after it is
signed):



Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
Telephone or fax the nearest Flight Standards District Office at least
forty-eight (48) hours prior to the first flight of each Aircraft made under
this Agreement.



3.
Carry a copy of the Agreement in the Aircraft at all times when the Aircraft is
being operated under the Agreement.















